UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 5, 2008 Home Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 333-151492 71-1051785 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 503 Kaliste Saloom Road, Lafayette, Louisiana 70508 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (337) 237-1960 N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events On September 5, 2008, Home Bank (the “Bank), a federally chartered mutual savings bank which will become a wholly owned subsidiary of Home Bancorp, Inc. (the “Company”) upon consummation of the Bank’s mutual-to-stock conversion (“Conversion”), issued a press release announcing an extension of the subscription offering for the shares of the Company’s common stock, par value $0.01 per share, being offered as part of the Conversion. For additional information, reference is made to the press release of Home Bank, dated September 5, 2008, included as Exhibit 99.1 hereto and incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are filed herewith. Exhibit Number Description 99.1 Press Release, dated September 5, 2008 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME BANCORP,INC. Date: September 11, 2008 By: /s/John W. Bordelon John W. Bordelon President and Chief Executive Officer 3 EXHIBIT
